DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 21, line 8, “user data”, however the claim recites in lines 2-3, “first user” and line 4, “second user”, therefore the claim is indefinite in that is fails to define if the user data is from said first user or second user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fikani, U.S. Patent Publication Number 2019/0370715 A1, in view of Bouhini et al., U.S. Patent Publication Number 2020/0104777 A1, in view of Illindala et al., U.S. Patent Publication Number 2016/0154656 A1, previously .

Regarding claim 1, Fikani discloses a method of personalizing content displayed in an augmented reality (AR) device, the method comprising: receiving recorded data of activity of a first user wearing the AR device (paragraph 0024, processing device may acquire data from other elements of the wearable device or from external sources, for example the processing device may acquire data from the motion capture device such as data that corresponds to a user gesture; figures 1A, 1B and 2, wearable device being worn by a user); analyzing the recorded data to identify a current task being performed by the first user (paragraph 0052, identify the task based on one or more parameters or criteria); identifying a plurality of prior tasks performed by the first user that correspond to the identified current task, each respective prior task of the plurality of prior tasks stored in a database with corresponding user data collected during performance of the respective prior task includes one or more indications associating one or more actions taken by the first user during performance of the respective prior task with one or more corresponding areas of struggle, each of the one or more areas of struggle comprising a subsection of the respective prior task (paragraph 0037, for example when the user is working on changing the oil of an airplane, the database of the time threshold indicator may include defined 
generating personalized content related to the identified current task based on the user data collected during performance of the corresponding identified plurality of prior tasks by the first user, wherein the generated personalized content is based only on user data of the first user associated with one area of struggle of the one or more areas of struggle that is common to each of the plurality of prior tasks (paragraph 0052, the processing device may not collect data associated with the task or may only collect data for certain tasks; paragraph 0046, when the amount of time the user takes to perform the same task exceeds the threshold amount to time for the task, the suggesting module may playback, to the user or the other 
and outputting, for display on the AR device, the generated personalized content (paragraph 0044, the suggesting module may provide the user with a tutorial video or image to aid the user in completing the task).
However it is noted that Fikani discloses paragraph 0015, the wearable system may provide guidance and aid individuals in performing tasks, however different users may perform different tasks or the different users may perform the same task differently, providing the same guidance and aid to the different user may be ineffective for the individuals who perform the task differently from the default guidelines, additionally providing the same guidance and aid to the different user may not aid the individuals in learning how to correctly perform tasks and paragraph 0052, the processing device 
Bouhini further discloses content is based only on user data of the first user associated with at least one area of struggle of the one or more areas of struggle that is common to each of the plurality of prior tasks performed by the first user (paragraph 0039, the learning behavior may indicate which types of training tasks and/or training materials that enabled the user to excel and/or which types of training tasks and/or training materials caused the user to struggle; paragraph 0040, historical data associated with training the user may be stored and/or kept as inputs to the training model).
However, it is noted that Fikani and Bouhini fail to disclose , wherein the generated personalized content includes content that was previously provided to the first user to address the at least one area of struggle in at least one prior task of the identified plurality of prior tasks by the first user.
Illindala discloses wherein the generated personalized content includes content that was previously provided to the first user to address the at least one area of struggle in at least one prior task of the identified plurality of prior tasks by the first user (paragraph 0006, a history of the user’s usage of the application may be stored, including which tasks the user performs within the application, timestamps associate with the task and the like, a history may also be stored of learning opportunities previously presented to and/or availed by the user, when the user request help within the 
It is further noted the prior art cited fails to disclose outputting, for display on the AR device, the generated personalized content, wherein the outputting further comprises a preemptive action to mitigate any difficulty regardless of whether the first user is currently experiencing the at least one more areas of based on a determination that the identified plurality of prior tasks includes data about difficulty experienced by the first user in previously performing any of the identified plurality of prior tasks.
Saimani discloses  receiving recorded data of activity of a first user (paragraph 0034, receive activity information related to the use of application by a user that interacts with application); analyzing the recorded data to identify a current task being performed by the first user (paragraph 0019, activity data refers to records of a user’s activity within an application); identifying a plurality of prior tasks with corresponding user data collected during performance of the respective prior task by the first user (paragraph 0019, certain issues and certain actionable solutions maybe associated with particular personal user data), wherein the corresponding user data for each respective prior task includes one or more indications associating one or more actions taken by the first user during performance 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the only collected data for certain tasks as disclosed by Fikani, with the first user associated with the area of struggle with the prior tasks performed by the first user as further disclosed by Fikani, paragraph 0025 when the amount of time the user takes to perform the same task exceeds the threshold amount to time for the task, to assist a first user or individual in training or learning how to correctly perform a task 

Regarding claim 2, Fikani discloses wherein the user data collected during performance of the prior task by the user includes one or more of a video, an image, a screenshot, or a document created during performance of the prior task (paragraphs 0052-0053, identify the task to collect data on; the collected data may include performance information, a number of movements by the individual, may include one or more sensors to measure physical features; paragraph 0090, user device configured with different 

Regarding claim 3, Fikani discloses further comprising identifying that the first user is experiencing difficulty while performing the current task based on analysis of the recorded data (paragraph 0049, the optimizer may collect and analyze a task of a task flow for an individual performing one or more tasks and provide recommendation to improve the task and/or task flow). 
 
Regarding claim 4, Fikani discloses wherein identifying that the first user is experiencing difficulty while performing the current task includes: comparing an amount of time for the first user to complete the current task with a threshold (paragraph 0038, comparator may determine whether the actual amount of time taken by the user to perform the task is within the threshold amount of time); and in response to determining that the amount of time exceeds the threshold, determining that the first user is experiencing difficulty (paragraph 0050, the user is struggling to complete a task and has expended an amount of time that exceeds a threshold amount of time).
  
Regarding claim 5, Fikani discloses wherein the threshold is based on an average amount of time taken by the first user to complete one or more 

Regarding claim 6, Fikani discloses further comprising: determining that a number of users that have experienced the same difficulty as the first user exceeds a threshold (paragraph 0047, the average amount of time a set of users take to perform a task exceeds the threshold amount of time); and in response to determining that the number of users experiencing the same difficulty exceeds the threshold, modifying non-personalized content related to the identified task based on the generated personalized content of the first user (paragraph 0047, if the average amount of time a set of users take to perform a task exceeds the threshold amount of time, the suggesting module may send a suggestion of the system administrator or the expert to increase the threshold amount of time, which Examiner interprets as non-personalized related to the first user).  

Regarding claim 7, Fikani discloses further comprising: selecting non-personalized content in response to identifying the current task (paragraph 0048, task flow owner may review the notifications, sensor data and other information to improve the task flow); and outputting the non-personalized 

Regarding claims 8-14, they are rejected based upon similar rational as above.  Fikani further discloses a system comprising: a network interface configured to receive and transmit data over a network; and a processor communicatively coupled to the processor (paragraph 0088, the user device receives items and/or other information via the network).
 
Regarding claims 15-20, they are rejected based upon similar rational as above.  Fikani further discloses a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor (paragraph 0094).

Regarding claim 21, Fikani discloses wherein the user data collected during performance of the prior task by the user includes one or more of a video, an image, a screenshot, or a document created during performance of the prior task (paragraphs 0052-0053, identify the task to collect data on; the collected data may include performance information, a number of movements by the individual, may include one or more sensors to measure physical features; paragraph 0090, user device configured with different 
Saimani further discloses comparing the identified current task to the plurality of prior asks performed by the first user (paragraph 0018, identify issues; comparing intermediate points of task; paragraph 0046, personal user data of the user may be provided to trained predictive model); and selecting non-personalized content from a second user outputted for display on the AR device based on the identified current task (paragraph 0018, data of various users in the historical data may reveal, which are more or less efficient and/or correct for completing a particular task; paragraph 0048, historical activity data and historical solution data may be derived from a plurality of users of an application), wherein: the generating the personalized content includes modifying the non-personalization content to include the user data from the prior task, the generated personalized content is separate from the non-personalized content, output the non-personalized content in response to the identified current task, the personalized content includes modifying the non-personalized content with the personalized data associated with the prior task, the non-personalized content being content that is not based on past experiences of the first user, and the personalized content comprises guidance based on the user data associated with performance of the first user of the plurality of prior tasks (paragraph 0049, featurization includes comparing intermediate points in .

Response to Arguments

Applicant’s arguments, see pages 9-10, filed 12/08/2021, with respect to the rejection(s) of claim(s) 1-21 under 103, in view of Fikani, Bouhini, Illindala, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fikani, Bouhini, Illindala and Saimani et al.
Applicant argues the prior art cited fails to disclose “wherein the outputting further comprises outputting a preemptive action to mitigate any difficulty regardless of whether the first user is experiencing the at least one more area of struggle in performing the identified current task, the outputting of the preemptive action being based on a determination that the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616